                          1   STEPHEN M. HARBER, STATE BAR #119830
                              AMY ARSENEAUX EVENSTAD, STATE BAR #305828
                          2   McCUNE & HARBER, LLP
                              515 South Figueroa Street, Suite 1100
                          3   Los Angeles, California 90071
                              Telephone: (213) 689-2500
                          4   Facsimile: (213) 689-2501
                              sharber@mccuneharber.com and aevenstad@mccuneharber.com
                          5
                              Attorneys for Defendant, COSTCO WHOLESALE CORPORATION
                          6

                          7

                          8                               UNITED STATES DISTRICT COURT
                          9                   CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                         10

                         11    SARA BARBERIO, an individual,                      Case No: 2:20-cv-10637
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12
    (213) 689-2500




                                         Plaintiff,                               (Complaint filed on October 19, 2020)
                         13        v.                                             DEFENDANT COSTCO WHOLESALE
                                                                                  CORPORATION'S NOTICE OF
                         14    COSTCO WHOLESALE                                   REMOVAL OF ACTION UNDER 28
                               CORPORATION, a California                          U.S.C. SECTION 1441(B) DIVERSITY
                         15    Corporation; and DOES 1 through 50,                AND DEMAND FOR JURY TRIAL;
                               inclusive,                                         DECLARATION OF AMY A.
                         16                                                       EVENSTAD IN SUPPORT THEREOF
                                         Defendants.                              WITH EXHIBITS
                         17

                         18

                         19              TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                         20              PLEASE       TAKE    NOTICE      that     Defendant            COSTCO               WHOLESALE
                         21   CORPORATION (hereinafter, “Costco”) by and through its counsel, hereby removes the
                         22   above-captioned action from the Superior Court of the State of California, in and for the
                         23   County of Los Angeles, to the United States District Court for the Central District of
                         24   California, Western Division, for the reasons described below:
                         25              1.    Costco is the defendant in a civil action pending against it in the Superior
                         26   Court of California for the County of Los Angeles, entitled Sara Barberio v. Costco
                         27   Wholesale Corporation; and DOES 1 through 50 inclusive, Case Number 20STCV40132,
                         28   filed on or about October 10, 2020. A true and correct copy of the Complaint from the
                                                                            -1-

                              30900101                                            Defendant Costco Wholesale Corporation's Notice Of Removal Of Action
                          1   state court action is attached hereto as Exhibit A.
                          2              2.   A true and correct copy of Defendant Costco’s Answer to Plaintiff’s
                          3   Complaint is attached hereto as Exhibit B, timely filed on November 20, 2020.
                          4                                          JURISDICTION
                          5              3.   This is a civil action over which this Court has original jurisdiction under 28
                          6   U.S.C. § 1332. This case may be removed to this Court by Costco pursuant to the
                          7   provisions of 28 U.S.C. § 1441(b) in that it is a case that could have been commenced in
                          8   federal court based on the fact that it is a civil action between citizens of different states,
                          9   and that the amount in controversy exceeds the sum of $75,000, exclusive of interests and
                         10   costs.
                         11              4.   Both at the time that this action was commenced and at this time, Costco is
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                              incorporated in the state of Washington and has its principal place of business in
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13   Washington. “For the purposes of removal . . . the citizenship of defendants sued under
                         14   fictitious names shall be disregarded.” 28 U.S.C. § 1441(a).
                         15              5.   In accordance with, and pursuant to Indus. Tectonics, Inc. v. Aero Alloy, 912
                         16   F.2d 1090, 1094 (9th Cir. 1990), if one state does not contain a substantial predominance
                         17   of corporate operations, courts are to apply the “nerve center” test to determine a
                         18   corporation’s principal place of business. (Tosco Corp. v. Communities for a Better
                         19   Environment, 236 F.3d 495, 500 (9th Cir. 2001).) The corporation’s principal place of
                         20   business is then determined by identifying the state “where the majority of the
                         21   corporation’s executives and administrative functions are performed.” (Id.) This test is
                         22   particularly appropriate where a corporation’s activities are widespread and its operations
                         23   are conducted in many states. (Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d at 1094; see
                         24   also Lurie Co. v. Loew’s San Francisco Hotel Corp., 315 F. Supp. 405, 412 (N.D. Cal.
                         25   1970); see also Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010) (holding that “principal
                         26   place of business” is best read as referring to the place where a corporation’s officers
                         27   direct, control, and coordinate the corporation’s activities. It is the place that Courts of
                         28   Appeals have called the corporation’s “nerve center.” And in practice it should normally
                                                                             -2-

                              30900101                                             Defendant Costco Wholesale Corporation's Notice Of Removal Of Action
                          1   be the place where the corporation maintains its headquarters. . . .).)
                          2              6.    Here, Costco’s employees, sales, production activities, tangible properties,
                          3   purchases, income, etc. are spread across multiple states and multiple countries and no one
                          4   state substantially predominates. (See, Declaration of Amy A. Evenstad, Esq., at ¶ 5.)
                          5   Costco’s headquarters are located in Issaquah, Washington, where its executive officers
                          6   operate out of. (Id.) The majority of Costco’s executive and administrative functions occur
                          7   in Washington; and, Costco’s senior management are located in Washington. (Id.)
                          8              7.    Costco is informed and believes that Plaintiff Sara Barberio is a citizen of
                          9   Los Angeles County, California. (See, Exhibit A, Complaint, at p. 1, ¶ 1, stating that
                         10   Plaintiff is “an individual residing in the County of Los Angeles, State of California.”)
                         11   Thus, Plaintiff is a natural person, domiciled in the County of Los Angeles, in the State of
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                              California, which, Costco is informed and believes, is the “location where [she] has
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13   established a fixed habitation or abode…and [intends] to remain there permanently or
                         14   indefinitely.” (Lew v. Moss, 797 F.2d 747, 749-50 (9th Cir. 1986).)
                         15              8.    Plaintiff named “DOES 1 through 50 inclusive.” The DOE defendants,
                         16   however, are disregarded in determining diversity jurisdiction. (See 28 U.S.C. §
                         17   1441(b)(1); Newcombe v. Adolf Coors Co., 157 F.3d 686, 690-691 (9th Cir. 1998).)
                         18   Accordingly, complete diversity exists between Plaintiff and Costco.
                         19              9.    Plaintiff, in her Complaint, alleges “severe and extreme injuries.” (See,
                         20   Exhibit A, Complaint, at p. 4, ¶ 27. Plaintiff also requests general and special damages
                         21   according to proof. (See Exhibit A, Complaint, at p. 4-5, Prayer for relief, ¶¶ 1-2.)
                         22              10.   Plaintiff has served upon Costco a settlement demand, which states that
                         23   Plaintiff seeks medical expenses in the amount of $19,404.07, and general damages in the
                         24   amount of $55,000.00, for a total amount of $79,404.07. (See Exhibit C, Settlement
                         25   Demand, at p. 8.) In addition, plaintiff has identified an additional $15,000 in special
                         26   damages attributed to future treatment. (Id.)
                         27   ///
                         28   ///
                                                                            -3-

                              30900101                                            Defendant Costco Wholesale Corporation's Notice Of Removal Of Action
                          1              11.   Based on the foregoing, Costco is informed and believes that Plaintiff is
                          2   claiming more than $75,000 in damages, thus exceeding the statutory threshold to satisfy
                          3   the amount in controversy and invoking federal court jurisdiction.
                          4                                 INTRADISTRICT ASSIGNMENT
                          5              12.   The state court action was filed in the County of Los Angeles, California,
                          6   which serves as the basis for assignment to the First Street U.S. Courthouse, located at
                          7   350 W. 1st Street., Los Angeles, California, 90012, of the United States District Court,
                          8   Central District of California, Western Division.
                          9                         NOTICE TO PLAINTIFF AND STATE COURT
                         10              13.   Immediately following the filing of this notice of removal of action, written
                         11   notice of this filing will be served on Plaintiff and will be filed with the Clerk of the
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                              Superior Court for the County of Los Angeles, in accordance with 28 U.S.C. Section
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13   1446(d).
                         14                                   DEMAND FOR JURY TRIAL
                         15              14. Costco demands a jury trial of twelve jurors pursuant to Fed. Rule Civ. Proc.
                         16   48.
                         17              WHEREFORE, Costco prays that the above-entitled action, currently pending in
                         18   the Superior Court of the State of California, in and for the County of Los Angeles, be
                         19   removed therefrom to the United States District Court for the Central District of
                         20   California, Western Division, and that this action proceed in this Court as an action
                         21   properly removed thereto pursuant to 28 U.S.C. section 1441, et seq.
                         22

                         23   DATED:           November 20, 2020                          McCUNE & HARBER, LLP
                         24

                         25                                                          By:
                                                                                     STEPHEN M. HARBER, ESQ.
                         26
                                                                                     AMY A. EVENSTAD, ESQ.
                         27                                                    Attorneys for Defendant, COSTCO
                                                                               WHOLESALE CORPORATION
                         28
                                                                             -4-

                              30900101                                             Defendant Costco Wholesale Corporation's Notice Of Removal Of Action
                          1                            DECLARATION OF AMY A. EVENSTAD, ESQ.
                          2

                          3              I, Amy A. Evenstad, Esq., declare:
                          4              1.    I am an attorney licensed to practice in the State of California and am
                          5   admitted to practice before the United States District Court for the Central District of
                          6   California. I am a member of the law firm of McCune & Harber, LLP, counsel for
                          7   Defendant COSTCO WHOLESALE CORPORATION (hereinafter, “Costco”) in this
                          8   action. The following is based on my personal knowledge and if called as a witness, I
                          9   could and would testify competently thereto.
                         10              2.    Attached as Exhibit A is a true and correct copy of Plaintiff’s Complaint.
                         11              3.    Attached as Exhibit B is a true and correct copy of Defendant Costco
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071




                              Wholesale Corporation’s Answer to Plaintiff’s Complaint.
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13              4.    Attached hereto as Exhibit C is a true and correct copy of Plaintiff’s
                         14   Settlement Demand, dated February 24, 2020, which states that Plaintiff seeks medical
                         15   expenses in the amount of $19,404.07, and general damages in the amount of $55,000.00,
                         16   for a total amount of $79,404.07. In addition, plaintiff has identified an additional $15,000
                         17   in special damages attributed to future treatment.
                         18              5.    As an attorney for Costco, I am aware that both at the time that this action
                         19   was commenced and at this time, Costco is incorporated in Washington and has its
                         20   principal place of business in Washington. Costco’s employees, sales, production
                         21   activities, tangible properties, purchases, income, etc. are spread across multiple states and
                         22   multiple countries and no one state substantially predominates. Costco’s headquarters are
                         23   located in Issaquah, Washington, where its executive officers operate out of. The majority
                         24   of Costco’s executive and administrative functions occur in Washington; and, Costco’s
                         25   senior management are located in Washington.
                         26   ///
                         27   ///
                         28   ///
                                                                              -5-

                              30900101                                              Defendant Costco Wholesale Corporation's Notice Of Removal Of Action
                          1              I declare under penalty of perjury under the laws of the State of California and the
                          2   United States of America that the foregoing is true and correct and that this declaration
                          3   was executed on November 20, 2020, at Los Angeles, California.
                          4

                          5                                                                AMY A. EVENSTAD, ESQ.
                          6

                          7

                          8

                          9

                         10

                         11
MCCUNE & HARBER, LLP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12
    (213) 689-2500




                         13

                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
                                                                              -6-

                              30900101                                              Defendant Costco Wholesale Corporation's Notice Of Removal Of Action
                          1                                    PROOF OF SERVICE
                          2   STATE OF CALIFORNIA   )
                                                    )
                          3                         ) ss.
                                                    )
                          4   COUNTY OF LOS ANGELES )
                          5
                              I am employed in the County of Los Angeles, State of California. I am over the age of
                          6   eighteen and not a party to the within action; my business address is 515 South Figueroa
                              Street, Suite 1150, Los Angeles, California 90071.
                          7
                              On November 20, 2020, I served the foregoing document described as DEFENDANT
                          8   COSTCO WHOLESALE CORPORATION'S NOTICE OF REMOVAL OF
                              ACTION UNDER 28 U.S.C. SECTION 1441(B) DIVERSITY AND DEMAND
                          9   FOR JURY TRIAL; DECLARATION OF AMY A. EVENSTAD IN SUPPORT
                              THEREOF WITH EXHIBITS, on the interested parties by placing a true copy thereof
                         10   enclosed in sealed envelope(s) addressed as follows:
                         11   Christopher Mandalian
MCCUNE & HARBER, LLP




                              MANN LAW GROUP
515 SOUTH FIGUEROA ST.
LOS ANGELES, CA 90071
  Fax (213) 689-2501




                         12   100 W. Broadway
    (213) 689-2500




                              Suite 750
                         13   Glendale CA 91210
                              (818) 296-9399
                         14   (818) 296-9433 Facsimile
                              chris@mannattorneys.com
                         15   Attorneys for Plaintiff SARA BARBERIO
                         16     X BY ELECTRONIC SERVICE: I caused to be transmitted a true and correct copy
                              of the above-entitled document(s) to recipients noted via electronic service at the
                         17   recipient’s office. This is necessitated during the declared national emergency and
                              governor’s executive order due to the Coronavirus (COVID-19) pandemic because staff
                         18   in this office is working remotely and have limited access to send physical mail as usual.
                              Therefore, the document(s) referenced above is/are served only by using electronic mail.
                         19   Further, this service complies with Judicial Council Appendix I, Emergency Rules
                              Related to COVID-19, Emergency Rule 12(b) Required Electronic Service, requiring
                         20   attorneys to be electronically serve and receive notices and documents in all general civil
                              actions and family and probate proceedings if requested to do so by the other party. The
                         21   rule will stay in effect through 90 days after the Governor declares that the state of
                              emergency related to the COVID-19 pandemic is lifted, or when amended or repealed by
                         22   the council.
                         23     X (Federal) I declare that I am employed in the office of a member of the bar of this
                              court at whose direction the service was made.
                         24
                              Executed on November 20, 2020, at Los Angeles, California.
                         25

                         26                                                __________________________________
                                                                                   JEANNETTE Y. CHAIDEZ
                         27

                         28
                                                                         -7-

                              30900101                                         Defendant Costco Wholesale Corporation's Notice Of Removal Of Action
